Citation Nr: 1517707	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-12 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The Veteran served on active duty from November 1997 to November 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.


REMAND

In a July 2013 letter, the Veteran gave his most detailed statement with respect to his claim for service connection for degenerative disc disease of the cervical spine.  He stated that, during a road march exercise while he was in basic training in February or March of 1998, he was in charge of carrying an M60 Machine Gun.  After a break, he went to pick up the M60 to continue the marching exercise and felt a sharp pain in his neck which radiated all the way to his right hand.  He reported that the pain was so excruciating that he fell to his knees and couldn't get up.  He said that the Drill Sargent gave him the choice of continuing or seeing a medic and risking "the chance of being kicked out of Basic Training and start from Zero with the next group in a month."  He reported that he continued with training and never sought treatment for his neck pain.  He stated that he did not seek medical attention for his neck pain because when he had previously seen the doctor for back pain all that was prescribed was Motrin 500, and he assumed his neck pain would be treated the same way.  He decided to stick to the same treatment of taking Motrin 500 for the neck pain and that he "never visited a doctor for the pain throughout the whole time [he] was in service."  The Veteran further reported that, in 2002, "almost a year after [he] had gotten discharged from the service the pain reappeared this time more intense than before."  He thought "it was because [he] was not in the same physical condition as when in the active military."  He stated that he "immediately decided this time to seek medical advice and was diagnosed with herniated discs" of the cervical spine.  

The Veteran served on active duty from November 1997 to November 2001.  The Veteran's service treatment records do not reveal any complaints of, treatment for, or diagnosis of, neck pain or any cervical spine disorder during service.  Treatment records show that he was treated for complaints of chronic low back pain beginning in October 1999; he reported a two month history of pain at that time.  Service treatment records reveal he was treated with physical therapy and prescribed pain medication.  

In August 2001, a separation examination of the Veteran was conducted.  On the report of medical history, the Veteran reported having recurrent back pain.  However, he did not report having arthritis or numbness or tingling.  The examiner noted the history of recurrent low back pain which was diagnosed as chronic lumbosacral strain and that the Veteran was still in treatment with medication and physical therapy.  Physical examination of the spine was normal with no tenderness, a full range of motion, negative straight leg raising testing results and a normal gait.  Physical examination of the Veteran's neck was abnormal as a small mass of the Veteran's thyroid was noted and consultation was conducted.  However, no abnormality of the cervical spine was indicated on examination, and the Veteran did not report complaints of neck pain.  

The Veteran's private medical records have been obtained.  He indicates that he initially sought treatment for post-service complaints of neck pain in 2002, approximately one year after he separated from service.  The earliest medical record obtained is a private MRI report dated in February 2003 of the Veteran's cervical spine.  The diagnostic impression was right disc herniation at C3-C4 and bulging discs at C2-C3 and C4-C5.  Subsequent private treatment reveal continuing complaints of neck pain with diagnoses of degenerative disc disease of the cervical spine which was verified by other MRI reports.  

Private medical records reveal that the Veteran's cervical spine degenerative disc disease required surgical treatment with a diskectomy of C3-4 in February 2010.  In the records related to this surgery two different histories were reported.  In a January 2010 consultation report the Veteran reported neck pain "related to radiating symptoms into his right shoulder and down his right arm dating back to 2002.  He notes that there was no antecedent history of injury or trauma, he just started having pain and the pain had become significant."  

A February 2010 neurosurgery monitoring report noted that the Veteran was a "male age 39 presents with neck pain radiating down right upper extremity along with numbness and tingling.  Has been experiencing neck pain since 2001 after the armed forces."  However, the February 2010 operative report indicated that the Veteran had a work-related injury causing the ruptured C3-4 intervertebral disc.  

This evidence clearly establishes a current diagnosis of degenerative disc disease of the cervical spine dating from the February 2003 MRI report.  

In June 2010, a VA Compensation and Pension examination of the Veteran was conducted.  The examiner reviewed the evidence of record and the Veteran reported that "the onset of the problem with his neck was in 1998 to 1999 while he was in Training.  He bent over picking an M60 rifle and he experienced sharp pain in his neck with numbness of the right forearm.  He stated that he reported that accident to his drill sergeant . . . but no medical attention was performed.  He stated that he continued to have numbness for two hours and then the numbness went away but the pain has persisted ever since intermittently.  He admits that he never reported it to any medical facilities concerning his neck but he reported on several occasions the problem with his lower back."  The Veteran further reported that he began to seek treatment for complaints of neck pain after service beginning in 2002.  After full examination the diagnosis was "status post cervical fusion at the level of C3 C4 with evidence of myelopathy prior to the surgery."  The examining physician's medical opinion was that the present cervical spine condition was less likely as not related to his low back condition shown during active duty and that it was less likely than not a result of injuries and accidents sustained when the Veteran was in the service.  The rationale for the opinion was based on the physician's medical clinical experience and review of the evidence which did not show documented treatment for his present cervical condition during service, nor reasonably sequential evidence of patient's complaints involving the cervical spine.  

In a July 2013 letter, the Veteran's attorney argued that the Veteran left service in November 2001 and that MRI evidence showed the disc problems in February 2003, only 15 months post service.  "Treatment and assessment were sought prior to the actual MRI date.  As there are no intervening events there is no reason to assume otherwise than the disability occurring exactly as the Veteran said it occurred.  The present disability is self-evident.  In summary, this veteran has a specific acute injury on active duty has a present disability now and an obvious link and/or nexus between the two."  

The Board concludes that June 2010 medical opinion is inadequate because the examiner showed no awareness of the February 2003 MRI in the examination report.  Accordingly, the examiner's rationale for his conclusion that the Veteran's cervical spine disorder was less likely than not incurred in service because there is no "reasonably sequential evidence" is an inadequate basis on which the Board may base a decision on the claim.  This MRI, conducted about 15 months after the Veteran's separation from service, showed right posterolateral disc herniation at C3-C4 with mild narrowing of the neuroforamen and partial dehydration of the disc at this level.  There was also bulging of the annulus firbrosus at C2-C3 and C4-C5.  

These cervical spine findings on an MRI conducted 15 months after separation from active duty raise this question about the Veteran's claim for service connection for a cervical spine disorder:  What is the likelihood that the cervical spine disorder had its onset in service as opposed to its having its onset sometime between separation from service in November 2001 and diagnosis of the cervical spine disorder 15 months later in February 2003?  In answering this question, the examiner should provide some information about disc herniation and bulging annulus fibrosus including information about whether the development of such disorders usually happens very quickly or whether it is more likely to be a gradual development over a time such that it can be said that it is at least as likely that this cervical spine disorder began developing in service before November 2001 as it is likely that it developed sometime after that date. 

The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Accordingly additional development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claim for service connection.  Specifically, request that he submit the underlying treatment records related to his initial post-service treatment for neck pain which resulted in the private MRI examination being conducted in February 2003 which diagnosed degenerative disc disease of the cervical spine.  In this regard, the February 2003 MRI report shows that the referring physician was "Dr. Ossorio".  Therefore, ask the Veteran to provide DR. Ossorio's treatment records from 2002-2003 and provide him with an appropriate authorization form so that VA can assist him in attempting to get these records.  

Based on the Veteran's response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2. The Veteran must be afforded the appropriate VA examination for his claimed cervical spine disorder to determine whether this disorder is related to his military the reported lifting injury.  The report of examination must include a detailed account of all manifestations of symptoms involving the neck found present.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.  The claims file and all electronic records, to include electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on a review of all the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must indicate if the Veteran's currently diagnosed cervical disorder is at least as likely to have been the result of injury during his military service, to include being related to the reported lift injury during service, as it is likely to have been the result of some other cause or factor.  If the examiner concludes that it is more likely the result of some other cause or factor than an injury in active service, the examiner should provide a complete rationale for that conclusion.  

The examiner should address the likelihood that the cervical spine findings noted on the February 2003 MRI examination were present during or had begun to develop during service prior to November 2001 as opposed to their being MORE LIKELY to have begun after service, in light of the short amount of time (15 months) between separation from service and the MRI examination done in February 2003.  If the examiner concludes that it is more likely the Veteran's cervical disc problems had their onset after separation from service in November 2001, the examiner must provide a complete rationale to support this opinion.  In answering this question, the examiner should provide some information about disc herniation and bulging annulus fibrosus including information about whether the development of such disorders usually happens very quickly, so that it is more likely in this case that the disorder developed after November 2001, or whether this particular disorder is more likely to development gradually over a time so that it can be said that it is at least as likely that this cervical spine disorder began developing in service before November 2001 as it is likely that it developed sometime after that date.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney along with an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

